                         Case
                         Case 1:20-cr-00200-KMW
                              1:20-cr-00200-KMW Document
                                                Document 38
                                                         37 Filed
                                                            Filed 03/23/21
                                                                  03/23/21 Page
                                                                           Page 11 of
                                                                                   of 22

Federal Defenders                                                                                        Southern District
                                                                          52 Duane Street-10th Floor, New York, NY 10007
OF NEW YORK, INC.                                                                   Tel: (212) 417-8700 Fax: (212) 571-0392
                                                     r============i1
                                                        1:S UL :SUl'I Y
David E. Patton                                        pOCUMENT                                       Southern District of New York
                                                                                                           J e1111ifer L. Bro11·11
Executive Director                                     ELECTRONICALLY FILED                                Auomey-in-Clurrge
a11d Attomev-i11-Chief
                                                       DOC#: _ _ _ _-,----,---
                                                       DATE FILED:        .3 / ~ '3   /;J. /
                                                                                    March 23, 2021

         BYECF
         The Honorable Judge Kimba M. Wood
         United States District Judge
         Southern District of New York
         500 Pearl Street
         New York, NY 10007

         RE:       United States v. Jonas Brito                                   MEMO ENDORSED
                   20 Cr. 200 (KMW)


         Honorable Judge Wood:

                 I write to request a bail modification for Jonas Brito in the above-captioned case to allow
         Mr. Brito to reside in Pennsylvania and be supervised by the Middle District of Pennsylvania
         while he receives outpatient treatment. Pretrial services and the Government consent to this
         request.

                On February 27, 2020, Mr. Brito was presented in Magistrate Court and the defense
         reserved its bail argument; Mr. Brito was detained. On March 16, 2020, at the defense's request,
         Magistrate Court held a contested bail hearing for Mr. Brito. Magistrate Judge Stewart D. Aaron
         denied bail; Mr. Brito remained incarcerated at the Metropolitan Correctional Center.

                On April 3, 2020, with the consent of the Government, the Court granted Mr. Brito bail.
         Doc. 12. The following bail conditions were set and subsequently met:

                     $25,000 personal recognizance bond to be co-signed by two financially
                     responsible persons; compliance with pretrial supervision as directed, with
                     monitoring for the first 14 days of release by voice verification over a land line,
                     a third party custodian, daily FaceTime check-in; return to the Pretrial Services
                     Office for the installation of electronic monitoring equipment; surrender of
                     travel documents with no new applications and travel restricted to the Southern
                     District ofNew York and the Eastern District ofNew York.
                 On April 8, 2020, Mr. Brito reported to the Pretrial Services Office and was enrolled in
         location monitoring. On May 11, 2020, the Court granted the parties' joint request for removal of
         GPS location monitoring as a condition of Mr. Brito's release. Doc. 16.
               Case 1:20-cr-00200-KMW
               Case 1:20-cr-00200-KMW Document
                                      Document 37
                                               38 Filed
                                                  Filed 03/23/21
                                                        03/23/21 Page
                                                                 Page 22 of
                                                                         of 22
.,.



              On February 3, 2021, the defense provided the Court with an update concerning Mr.
      Brita's health. Doc. 28. As the defense noted, Mr. Brito was receiving residential treatment in
      Pennsylvania following his hospitalization in New York City in late December 2020. On
      February 8, 2021, with consent of the defense and the Government, Pretrial Services requested
      that Mr. Brita's bail be modified to include substance abuse testing/treatment and mental health
      treatment as directed by Pretrial Services and an expansion of travel restrictions to include
      Pennsylvania for treatment related purposes only. On February 10, 2021, the Court endorsed
      Pretrial' s letter to the Court and modified Mr. Brito' s conditions of release as requested. Doc. 31.

              On March 11, 2021, Mr. Brito successfully completed residential treatment in
      Pennsylvania. After consulting with the counselors at his program, defense counsel and Pretrial
      Services, Mr. Brito decided to remain in Pennsylvania and reside with his significant other in
      Franklin County, Pennsylvania while he receives outpatient treatment at a facility 15 minutes
      away. Accordingly, the defense respectfully requests that the Court modify Mr. Brita's
                                                                                                        Jbrt"+cJ.
      conditions ofrelease to allow him to reside in Pennsylvania and be supervised by the Middle
      District of Pennsylvania. Pretrial Services and the Government consent to this request.



                                                                     Respectfully submitted,


                                                                            Isl
                                                                     Mame Lenox
                                                                     Assistant Federal Defender
                                                                     (212) 417-8721




                                                     SO ORDERED:


                                                       I~ ~ . ~
                                                     HONORABLE KIMBA M. WOOD
                                                     United States District Judge




      cc:     Peter Davis, Assistant U.S. Attorney
              Vincent Adams, U.S. Pretrial Services Officer




                                                         2
